(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, en el caso, número 7167, seguido por El Pueblo de Puerto Rico contra Juan Martínez, este Tribunal con fecha de hoy desestimó la apelación que contra la sentencia de la Corte de Dis-trito de San Juan interpuso el acusado en dicho caso;
Por Cuanto, en el caso arriba expresado, seguido por El Pueblo de Puerto Rico contra José Ramos Encarnación, las cuestiones en-vueltas son exactamente las mismas que las resueltas en el caso se-guido contra el acusado Juan Martínez;
*1023Poe taNto, por la autoridad del caso de El Pueblo v. Juan Martínez, núm. 7167, (ante, pág. 578), se desestima el recurso de ape-lación que en este caso interpuso el acusado José Ramos Encarna-ción contra la sentencia impuéstale por la Corte de Distrito de San Juan en 8 de septiembre de 1936, que le condenó al pago de una multa de $50 o en su defecto a cumplir un día de cárcel por cada dólar que dejare de pagar.